DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 16-18 and 22 are objected to because of the following informalities:  inconsistent terminology, the limitation “the insulator layer” change to “the first insulator layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9, 11-14, 16-18 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites the limitation “a substrate” is unclear.  Is that the same or different from a substrate previous claimed? For examination purposes, the examiner has interpreted this limitation to mean that it is the same with a substrate as previous claimed. Clarification is requested. 
Claims 27 and 29 recite the limitation "the third barrier layer".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that there is no third barrier layer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0343668).
As for claim 9, Huang et al. teach in Figs. 2-10 and the related text a method of manufacturing a barrier stack on a substrate, comprising: 
forming, in sequence, on a substrate 110 comprising a metal foil and containing a diffusible element and/or species [0028], a first barrier layer 115/120, a first insulator layer 125, and a second barrier layer 150, wherein the (lower part of horizontal portion of) second barrier layer 150 has a thickness less than that of the (vertical portion of) first barrier layer 115/120 (fig. 2); 
selectively removing the second barrier layer 150 in one or more regions of the substrate to expose the first insulator layer 125 in said one or more regions (Fig. 6 [0025]); and 
blanket-depositing a third barrier layer 165 on the insulator layer 125 in the one or more regions and on the second barrier layer 150 in remaining region(s) of the substrate 110 (Fig. 8 [0029]).  

As for claim 16, Huang et al. teach the method of claim 9, wherein the insulator layer 125 comprises an SiO2, A1203, or an aluminosilicate, any of which may be doped with boron and/or phosphorus [0019].  

As for claim 17, Huang et al. teach the method of claim 9, wherein the first barrier layer, the insulator layer, and the second barrier layer are formed using blanket deposition ([0018], [0019] and [0023)].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 12-14, 16-18, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2002/0058405, as disclosed in previous office action) in view of Huang et al. (US2016/0343668).
As for claims 9 and 21, Huang et al. disclose in Fig. 1-12 and the related text a method of manufacturing a barrier stack 132/150/232 on a substrate 10 (fig. 9), comprising: forming, in sequence (figs. 6-12), a first barrier layer 132, a first insulator layer 150, and a second barrier layer 232 (fig. 9), wherein (horizontal portion of) the second barrier layer 232 has a thickness than that of (vertical portion of) the first barrier layer 132 (Claim does not claim the second barrier layer has the total/maximum thickness less than that of the(total/maximum thickness) first barrier layer, therefore Examiner can choose any portion of second barrier layer has a thickness than that of the first barrier layer as above, Fig. 7); 
selectively removing the second barrier layer 232 in one or more regions of the substrate 10 to expose the first insulating layer in said one or more regions (Figs. 10-11 and [0032]-[0033]); and 
blanket-depositing a third barrier layer 232/230 on the insulator layer in the one or more regions and on the second barrier layer in remaining region(s) of the substrate 10 (fig. 12 [0034]).
Huang et al. do not disclose the substrate comprising a metal foil and containing a diffusible element and/or species, wherein the metal foil comprises stainless steel, copper, aluminum, or titanium. 
Huang et al. teach in [0028] a substrate comprises stainless steel, copper and iron. 
Huang et al. and Huang et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang et al. to use stainless steel, copper and iron as material of the substrate as taught by Huang et al., in order to provide suitable substrate material.

As for claim 12, Huang et al. disclose the method of claim 9, further comprising partially etching the insulator layer (portion 140 of 150) to form a trench or recess (fig. 11).

As for claim 13, Huang et al. disclose the method of claim 9, further comprising forming a blocking mask 160 in the remaining region(s) of the substrate prior to selectively removing the second barrier layer in the one or more regions (fig. 8).

10. As for claim 14, Huang et al. disclose the method of claim 9, wherein the first barrier layer 132, the second barrier layer 232 (fig. 9), and the third barrier layer 232/230 (fig. 12) independently comprise AIN, TiN, TiAIN, WN, or TIWN ([0024], [0028], [0031]).

As for claim 16, Huang et al. disclose the method of claim 9, wherein the insulator layer 150 comprises an SiO2, A1203, or an aluminosilicate, any of which may be doped with boron and/or phosphorus [0029].
  
As for claim 17, Huang et al. disclose the method of claim 9, wherein the first barrier layer 132, the insulator layer 150, and the second barrier layer 232 are formed using blanket deposition ([0024], [0028], [0029] and [0031]).


As for claim 18, Huang et al. teach the method of claim 9, except wherein the insulator layer has a thickness of from 2000 to 15,000 Å, the first barrier layer has a thickness of from 500 to 2000 Å, the second barrier layer has a thickness of from 50 to 200 Å, and/or the third barrier layer has a thickness of from 50 to 200 Å.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the insulator layer has a thickness of from 2000 to 15,000 Å, the first barrier layer has a thickness of from 500 to 2000 Å, the second barrier layer has a thickness of from 50 to 200 Å, and/or the third barrier layer has a thickness of from 50 to 200 Å, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).
However, there is no evidence indicating the thicknesses are critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.

As for claim 25, Huang et al. teach the method of claim 12, wherein the third barrier layer 232/230 is blanket-deposited in the trench or recess in the one or more regions (fig. 12 [0034]).


Allowable Subject Matter
Claims 20, 22-24 and 26 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “the second barrier layer in the one or more first regions of the substrate has a final thickness that is 5 to 75% of the original thickness after thinning” as recited in claim 20.  Claims 22-24 and 26 depend on allowable claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811